DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Receipt is acknowledged of the amendment filed 12/22/2020. Claims 1-9, 11-12, 15 and 16 have been cancelled. Claims 10, 14 and 17 have been amended. Claim 18 have been added. Claims 10, 13, 14, 17 and 18 are pending and an action is as follows. 

Response to Arguments
Applicant’s arguments with respect to claims 10, 13, 14, 17 and 18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Feng US 2020/0015217 (hereinafter Feng), in view of Chun et al. US 2010/0177747 (hereinafter Chun) and and Kim US 2014/0348078 (hereinafter Kim).

Regarding claim 10, Feng teaches a terminal [Feng, Fig. 14] comprising: 
a transmitter [Feng, Fig. 14 Transceiver 810] that transmits at least one of a first physical uplink shared channel (PUSCH) that is scheduled dynamically [Feng, ¶143] and a second PUSCH that is configured semi- statically [Feng, ¶143]; 
and a processor [Feng, Fig. 14, Processor 810] that, controls the transmission via a transceiver according to timing information [Feng, ¶158], but it does not teach wherein a time alignment timer is not running.
However, Chun teaches when a time alignment timer (TAT) associated with a cell is not running (is expired), controls not to transmit the first PUSCH and the second PUSCH in the cell (causes the terminal to not transmit PUSCH- when the TAT is expired [Chun, ¶39]).
wherein when the time alignment timer is not running, the processor controls to transmit a random access preamble, and the processor starts or restarts the time alignment timer based on a timing advance command included in a random access response that is transmitted in response to the random access preamble [Chun, H13 (the transmission of a preamble when the TAT expires) and H66 & 
wherein the processor controls to transmit the second PUSCH by higher layer signaling while the time alignment timer starts or restarts (Feng teaches wherein the PUSCFI is semi-permanently established for transmission according to a time interval in accordance with, while Chun teaches wherein the PUSCH transmission is controlled according to timers and signaled TAC which set the bounds of timer [Chun, H26 and Chun, H13&H36-39]).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Feng, indicating an apparatus and method of transmitting a first dynamically scheduled PUSCH and second semi-statically scheduled PUSCH with the teachings of Chun indicating that the uplink transmissions, comprising the PUSCH, be prohibited to not being transmitted when a TAT has expired. The resulting benefit of the combination would have been the ability to ensure that time synchronization is maintained between network devices, while the combination of references, specifically the Paragraphs 10-14 of Chen, explicitly disclose that the network base station provides to the terminal parameters, via the RRC signaling, that are necessary to set timers which are in the form of TAC (time advance commands) that are further used to start/restart/stop the TAT (time alignment timer) which is used to control and perform data communication with the terminal via the PUSCH (physical uplink shared channel) it does not specifically teach the direct controlling of both the PUSCH transmissions through higher layer signaling.
However, Kim teaches wherein both the PUSCH transmission configured according to higher layer signaling and controlling both the PUSCH transmissions through higher layer signaling [Kim, Figure 9, ¶9 & ¶15 the TA group1 as shown in Figure 9 comprising a first PUSCH and a second PUSCH transmissions, may be configured and controlled according to higher layer signaling Kim ¶14-¶15 and ¶21] and the second PUSCH is controlled to be transmitted in accordance with a power parameter that O_PUSCH,c (j) is a parameter composed of the sum of a cell-specific nominal component PO-_NOMINAL-_PUSCH,c (j) provided from a higher layer of a specific cell index (c) and a UE-specific component PO_UE_PUSCH,c(j) provided from a higher layer]. Therefore timing/scheduling and power control information are both notified by signaling higher layer signaling [Kim, ¶77(TPC)-¶80 (scheduling)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Feng, in view of Chun, indicating that the network base station provides to the terminal parameters, via the RRC signaling, that are necessary to set timers which are in the form of TAC (time advance commands) that are further used to start/restart/stop the TAT (time alignment timer) which is used to control and perform data communication with the terminal via the PUSCH (physical uplink shared channel) with the teachings of Kim which teaches the direct controlling of the PUSCH transmission through higher layer signaling by the base station signaling to the UE timing information which controls the UE to perform PUSCH transmissions within the allocated time resources as per Figure 9 of Kim. The resulting benefit of the combination would have been the enhancement of the synchronization between devices by increasing the power and degree of timing over the communications channels.

Regarding claim 13, the combination of Feng, in view of Chun and Kim teaches the terminal according to claim 10, wherein the processor restricts uplink transmission to a random access preamble when the time alignment timer is not running [Chun, ¶13, ¶39 & ¶66].

Regarding claim 14, Feng teaches a radio communication method comprising: 

while Feng further teaches controlling the transmission via a transceiver according to timing information [Feng, ¶158], but it does not teach wherein a time alignment timer is not running.
However, Chun teaches when a time alignment timer (TAT) associated with a cell is not running, controlling not to transmit the first PUSCH and the second PUSCH in the cell (causes the terminal to not transmit PUSCH- when the TAT is expired [Chun, ¶39]);
when the time alignment timer is not running, controlling transmission of a random access preamble, and starting or restarting the time alignment timer based on a timing advance command included in a random access response that is transmitted in response to the random access preamble [Chun, H13 (the transmission of a preamble when the TAT expires) and H66 & H90 (the time alignment command (TAC) included in the random access (RA) response to a RA preamble is used to start the timer)];
controlling transmission of the second PUSCH by higher layer signaling while the time alignment timer starts or restarts (Feng teaches wherein the PUSCFI is semi-permanently established for transmission according to a time interval in accordance with, while Chun teaches wherein the PUSCH transmission is controlled according to timers and signaled TAC which set the bounds of timer [Feng, H26 and Chun, H13&H36-39]).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Feng, indicating an apparatus and method of transmitting a first dynamically scheduled PUSCH and second semi-statically scheduled PUSCH with the teachings of Chun indicating that the uplink transmissions, comprising the PUSCH, be prohibited to not being transmitted when a TAT has expired. The resulting benefit of the combination would have been 
However, Kim teaches wherein both the PUSCH transmission configured according to higher layer signaling and controlling both the PUSCH transmissions through higher layer signaling [Kim, Figure 9, ¶9 & ¶15 the TA group1 as shown in Figure 9 comprising a first PUSCH and a second PUSCH transmissions, may be configured and controlled according to higher layer signaling Kim ¶14-¶15 and ¶21] and the second PUSCH is controlled to be transmitted in accordance with a power parameter that is notified by higher layer signaling [Kim, ¶16, ¶20-¶21  and ¶136 PO_PUSCH,c (j) is a parameter composed of the sum of a cell-specific nominal component PO-_NOMINAL-_PUSCH,c (j) provided from a higher layer of a specific cell index (c) and a UE-specific component PO_UE_PUSCH,c(j) provided from a higher layer]. Therefore timing/scheduling and power control information are both notified by signaling higher layer signaling [Kim, ¶77(TPC)-¶80 (scheduling)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Feng, in view of Chun, indicating that the network base station provides to the terminal parameters, via the RRC signaling, that are necessary to set timers which are in the form of TAC (time advance commands) that are further used to start/restart/stop the TAT (time alignment timer) which is used to control and perform data communication with the terminal via the PUSCH (physical uplink shared channel) with the teachings of Kim which teaches the direct controlling of the PUSCH transmission through higher layer signaling by the 

Regarding claim 17, Feng teaches a base station (network device 900 of Feng Figure 15) comprising:
a receiver [Feng, Fig. 15 Transceiver 930] that receives [Feng, ¶11, ¶21] at least one of a first physical uplink shared channel (PUSCH) that is scheduled dynamically [Feng ¶143] and a second PUSCH that is configured semi- statically [Feng, ¶143]; 
and a processor [Feng, Fig. 15, Processor 910] that, controls the transceiver according to timing information [Feng, ¶169-172], but it does not teach wherein a time alignment timer is not running.
However, Chun teaches when a time alignment timer (TAT) associated with a cell is not running (is expired), controls not to transmit/receive the first PUSCH and the second PUSCH in the cell (causes the base station to not receive the not transmitted PUSCH- when the TAT is expired [Chun, ¶39]).
wherein when the time alignment timer is not running, the processor controls to receive a random access preamble from the terminal, and the time alignment timer is started or restarted by the terminal based on a timing advance command included in a random access response that is transmitted by the base station in response to the random access preamble [Chun, H13 (the transmission of a preamble when the TAT expires) and H66 & H90 (the time alignment command (TAC) included in the random access (RA) response to a RA preamble is used to start the timer)];
wherein the processor controls to receive the second PUSCH by higher layer signaling while the time alignment timer starts or restarts (Feng teaches wherein the PUSCFI is semi-permanently established for transmission according to a time interval in accordance with, while Chun teaches 
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Feng, indicating an apparatus and method of transmitting a first dynamically scheduled PUSCH and second semi-statically scheduled PUSCH with the teachings of Chun indicating that the uplink transmissions, comprising the PUSCH, be prohibited to not being transmitted when a TAT has expired. The resulting benefit of the combination would have been the ability to ensure that time synchronization is maintained between network devices, while the combination of references, specifically the Paragraphs 10-14 of Chen, explicitly disclose that the network base station provides to the terminal parameters, via the RRC signaling, that are necessary to set timers which are in the form of TAC (time advance commands) that are further used to start/restart/stop the TAT (time alignment timer) which is used to control and perform data communication with the terminal via the PUSCH (physical uplink shared channel) it does not specifically teach the direct controlling of the PUSCH communication exchanges through higher layer signaling.
However, Kim teaches wherein both the PUSCH transmission configured according to higher layer signaling and controlling both the PUSCH transmissions through higher layer signaling [Kim, Figure 9, ¶9 & ¶15 the TA group1 as shown in Figure 9 comprising a first PUSCH and a second PUSCH transmissions, may be configured and controlled according to higher layer signaling Kim ¶14-¶15 and ¶21] and the second PUSCH is controlled to be transmitted in accordance with a power parameter that is notified by higher layer signaling [Kim, ¶16, ¶20-¶21  and ¶136 PO_PUSCH,c (j) is a parameter composed of the sum of a cell-specific nominal component PO-_NOMINAL-_PUSCH,c (j) provided from a higher layer of a specific cell index (c) and a UE-specific component PO_UE_PUSCH,c(j) provided from a higher layer]. Therefore timing/scheduling and power control information are both notified by signaling higher layer signaling [Kim, ¶77(TPC)-¶80 (scheduling)].


Regarding claim 18, Feng teaches a system comprising a terminal [Feng, Fig. 14] and a base station [Feng, Figure 15], wherein:
The terminal comprises: 
a transmitter [Feng, Fig. 14 Transceiver 810] that transmits at least one of a first physical uplink shared channel (PUSCH) that is scheduled dynamically [Feng, ¶143] and a second PUSCH that is configured semi-statically [Feng, ¶143]; 
and a processor [Feng, Fig. 14, Processor 810] that, controls the transmission via a transceiver according to timing information [Feng, ¶158], but it does not teach wherein a time alignment timer is not running.
However, Chun teaches when a time alignment timer (TAT) associated with a cell is not running (is expired), controls not to transmit the first PUSCH and the second PUSCH in the cell (causes the terminal to not transmit PUSCH- when the TAT is expired [Chun, ¶39]).

wherein the processor controls to transmit the second PUSCH by higher layer signaling while the time alignment timer starts or restarts (Feng teaches wherein the PUSCFI is semi-permanently established for transmission according to a time interval in accordance with, while Chun teaches wherein the PUSCH transmission is controlled according to timers and signaled TAC which set the bounds of timer [Chun, H26 and Chun, H13&H36-39]).
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Feng, indicating an apparatus and method of transmitting a first dynamically scheduled PUSCH and second semi-statically scheduled PUSCH with the teachings of Chun indicating that the uplink transmissions, comprising the PUSCH, be prohibited to not being transmitted when a TAT has expired. The resulting benefit of the combination would have been the ability to ensure that time synchronization is maintained between network devices, while the combination of references, specifically the Paragraphs 10-14 of Chen, explicitly disclose that the network base station provides to the terminal parameters, via the RRC signaling, that are necessary to set timers which are in the form of TAC (time advance commands) that are further used to start/restart/stop the TAT (time alignment timer) which is used to control and perform data communication with the terminal via the PUSCH (physical uplink shared channel) it does not specifically teach the direct controlling of both the PUSCH transmissions through higher layer signaling.
O_PUSCH,c (j) is a parameter composed of the sum of a cell-specific nominal component PO-_NOMINAL-_PUSCH,c (j) provided from a higher layer of a specific cell index (c) and a UE-specific component PO_UE_PUSCH,c(j) provided from a higher layer]. Therefore timing/scheduling and power control information are both notified by signaling higher layer signaling [Kim, ¶77(TPC)-¶80 (scheduling)].
Kim also teaches the base station [Kim, Figure 20, eNB] comprises:
A receiver that receives the first PUSCH and the second PUSCH [Kim, Figure 9 first and second PUSCH are received by the base station. (In Kim ¶125 Figure 9 the UE, using its transmitter and antenna, transmits uplink signals comprising the PUSCH in PCell and the PUSCH in the SCell1. In Kim ¶61 the MS/UE transmits uplink signals to the BS of the cell and, wherein in the BS receives the uplink signals in Kim ¶62 using its antennas are receivers)].
It would have been obvious to one of ordinary skill in the art before the time of the effective filing date of the invention to combine the teachings of Feng, in view of Chun, indicating that the network base station provides to the terminal parameters, via the RRC signaling, that are necessary to set timers which are in the form of TAC (time advance commands) that are further used to start/restart/stop the TAT (time alignment timer) which is used to control and perform data communication with the terminal via the PUSCH (physical uplink shared channel) with the teachings of Kim which teaches the direct controlling of the PUSCH transmission through higher layer signaling by the base station signaling to the UE timing information which controls the UE to perform PUSCH .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONNIE V SWEET whose telephone number is (571)270-3622.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LONNIE V SWEET/Primary Examiner, Art Unit 2467